Civil action to recover on policy of life insurance.
Execution and delivery of policy admitted. Recovery resisted on the ground of alleged material false representations by insured at time of application for policy. Defense not sustained.
From judgment for plaintiff on the policy, defendant appeals, assigning errors.
The case presents no new question of law or one not heretofore settled by a number of decisions. No reversible error has been made to appear.
The verdict and judgment will be upheld.
No error.